Citation Nr: 9909273	
Decision Date: 04/01/99    Archive Date: 04/16/99

DOCKET NO.  97-17 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Associate Counsel


INTRODUCTION

The veteran had active military service from January to 
August 1971.

This appeal arises from a January 1997 rating decision which 
found that new and material evidence had not been submitted 
to reopen a claim for service connection for a mental 
disorder, characterized in the statement of the case as PTSD.


FINDINGS OF FACT

1.  A July 1995 rating decision by the Des Moines RO denied 
service connection for PTSD.  A notice of disagreement was 
timely filed; however, a VA form 9 was not received within 
one year of the date of the rating decision, and no request 
for extension of time to file a substantive appeal was 
received.

2.  Evidence received since the July 1995 rating decision is 
new, probative of the issue at hand, and so significant that 
it must be considered in order to fairly decide the merits of 
the claim. 

3.  The veteran did not engage in combat and has not alleged 
any stressor related to combat.  

4.  The veteran's currently diagnosed PTSD is not 
etiologically related in whole or in part to any stressor 
which occurred during his active military service.


CONCLUSIONS OF LAW

1.  The July 1995 rating decision denying service connection 
for PTSD was final; evidence submitted since that date is new 
and material, and the claim is reopened. 38 U.S.C.A. §§ 5108, 
7104, 7105 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.104, 
3.156(a), 20.302 (1998).

2.  The veteran's currently diagnosed PTSD was not incurred 
in or aggravated by his active military service.  38 U.S.C.A. 
§§ 501, 1110, 1156, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.306, 3.322, 19.5 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a July 1995 rating decision, the RO denied the veteran's 
claim of entitlement to service connection for PTSD on the 
basis that the condition had preexisted service.  The veteran 
was notified of that decision by letter in the same month.  
The notification letter contained a VA Form 1-4107 which 
advised the veteran that he had one year from the date of 
notification to appeal the decision, and explained other 
appellate rights.  The veteran filed a notice of disagreement 
and a statement of the case was issued by the RO, but the 
veteran did not file any communication indicating his intent 
to proceed with his appeal thereafter, until the end of 
September 1996.  The RO notified the veteran of its 
determination that his appeal was not timely in October 1996, 
further advising him that this determination could be 
separately appealed and enclosing another VA Form 1-4107.  No 
notice of disagreement with this determination was filed.  

Accordingly, both the July 1995 rating decision denying 
service connection and the October 1996 determination that 
the veteran's appeal was untimely have become final as 
outlined in 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302.  
Nevertheless, the veteran's claim for service connection for 
PTSD may be reopened and reconsidered if new and material 
evidence has been submitted.  See 38 U.S.C.A. §§ 5108, 
7104(b); 38 C.F.R. § 3.156(a).  Barnett v. Brown, 83 F.3d 
1380, 1384 (Fed. Cir. 1996).  

Reviewing a final decision based on new and material evidence 
is potentially a three step process.  See Elkins v. West, No. 
97-1534, slip op. at 13-16 (U.S. Vet. App. Feb. 17, 1999).  
First, the Board must determine whether the evidence 
submitted since the prior decision is new and material 
(discussed below).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end.  
Butler v. Brown, 9 Vet.App. 167, 171 (1996).  Second, if new 
and material evidence has been presented, the claim is 
reopened and must be considered based upon all the evidence 
of record, to determine whether it is well-grounded.  See 
Robinette v. Brown, 8 Vet.App. 69, 75-76 (1995).  Finally, if 
the claim is well grounded, and if VA's duty to assist under 
38 U.S.C.A. § 5107(a) has been fulfilled, the Board may 
evaluate the merits of the claim.  See Winters v. West, No. 
97-2180, slip op. at 4 (U.S. Vet. App. Feb. 17, 1999).

The question of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a), and also requires a 
three-step test.  The first step requires determining whether 
the newly presented evidence "bears directly and 
substantially upon the specific matter under consideration," 
i.e., whether it is probative of the issue at hand.  Cox v. 
Brown, 5 Vet.App. 95, 98 (1993).  Evidence is probative when 
it "tend[s] to prove, or actually prov[es] an issue."  
Routen v. Brown, 10 Vet.App. 183, 186 (1997), citing Black's 
Law Dictionary 1203 (6th ed. 1990).  Second, the evidence 
must be shown to be actually "new," that is, not of record 
when the last final decision denying the claim was made.  See 
Struck v. Brown, 9 Vet.App. 145, 151 (1996).  

The third and final question is whether the evidence "is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  Hodge v. West, 155 F.3d 
1356, 1359 (Fed. Cir., 1998), citing 38 C.F.R. § 3.156(a).  
This need not mean that the evidence warrants a revision of 
the prior determination, but is intended to ensure that the 
Board has all potentially relevant evidence before it.  See 
Hodge, 155 F.3d at 1363, citing "Adjudication; Pensions, 
Compensation, Dependency: New and Material Evidence; Standard 
Definition," 55 Fed. Reg. 19088, 19089 (1990).  New evidence 
will be presumed credible at this point solely for the 
purpose of determining whether a claim should be reopened.  
Justus v. Principi, 3 Vet.App. 510, 513 (1992).  If all three 
tests are satisfied, the claim must be reopened.

In the veteran's case, new evidence submitted since the July 
1995 rating decision includes the report of a December 1996 
VA medical examination performed at the VA Medical and 
Regional Office Center (VAM&ROC) at Sioux Falls, South 
Dakota, which includes a current diagnosis of PTSD related to 
childhood abuse and alleged sexual harassment during his 
active duty at Warner-Robbins Air Force Base (AFB), Georgia.  
Also new is a February 1997 letter from a VA mental health 
care provider which indicates in pertinent part that the 
veteran currently suffers from PTSD, related to childhood 
abuse, which was exacerbated or aggravated by "harassment or 
humiliation that he experienced in the military," and that 
the veteran's currently diagnosed personality disorder, 
although developmental in nature, was also exacerbated or 
aggravated by this experience.

Applying the aforementioned analysis to the evidence 
submitted by the veteran since the last final rating 
decision, the Board finds that it is new and material because 
it is so significant that it must be considered in order to 
fairly decide the merits of the claim.  The new evidence is 
material to the issue of service connection for PTSD because 
it suggests possible aggravation of the veteran's preexisting 
PTSD by an in-service stressor, i.e., alleged homosexual 
advances and/or harassment.  No medical evidence in the 
claims file as of the date of the July 1995 rating decision 
had suggested aggravation as a basis for service connection.  

Accordingly, the Board concludes that the recent evidence 
provides a clear basis to reopen the veteran's claim for 
entitlement to service connection for PTSD and his appeal is 
granted to this extent only.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156; Hodge, 155 F.3d at 1359, 1363; cf. Ashford v. Brown, 
10 Vet.App. 120, 123 (1997); Ephraim v. Brown, 82 F.3d 399, 
402 (Fed. Cir. 1996) (new diagnosis constitutes a basis for 
new claim on the merits, whereas newly suggested etiology for 
old diagnosis warrants analysis on a new and material 
evidence basis).

Having reopened the claim, the Board must next determine 
whether it is well grounded.  See Robinette, 8 Vet.App. at 
75-76; Winters, No. 97-2180, slip op. at 4. A well-grounded 
service connection claim for PTSD has been submitted when 
there is [1] medical evidence of a current [PTSD] disability; 
[2] lay evidence (presumed to be credible for these purposes) 
of an in-service stressor, which in a PTSD case is the 
equivalent of in-service incurrence or aggravation; and [3] 
medical evidence of a nexus between service and the current 
PTSD disability.  Cohen v. Brown, 10 Vet.App. 128, 137 (1997) 
(citations omitted).  

Medical evidence in the claims file, discussed above, 
includes both a diagnosis of PTSD and a suggested link to 
service through an in-service stressor.  The veteran's 
testimony and other statements identifying that in-service 
stressor are presumed credible at this point.  See King v. 
Brown, 5 Vet.App. 19, 21 (1993), citing Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992); Tirpak v. Derwinski, 2 
Vet.App. 609 (1992).  Accordingly, the veteran's claim is 
well-grounded within the meaning of 38 U.S.C.A. § 5107(a), 
and VA's duty to assist applies.  See Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet.App. 49, 
55 (1990).  The Board finds that the duty to assist has been 
satisfied in this case by collection of all the medical 
evidence either identified by the veteran or contained in 
VA's records, and by the VA medical examinations provided in 
December 1996 and July 1997.

Having found the veteran's claim well grounded, however, 
before the Board may proceed to a the merits of claim, it 
must determine whether rendering a decision prior to 
consideration of the issue by the agency of original 
jurisdiction (the RO) would prejudice the veteran in the 
course of his appeal. See Bernard v. Brown, 4 Vet.App. 384, 
393-94 (1993).  In doing so, it must apply VA Office of 
General Counsel Precedent Opinion. 16-92 (57 Fed. Reg. 49,747 
(1992)).  See 38 U.S.C.A. § 7104(c); 38 C.F.R. § 19.5.  That 
opinion observes that, "if the appellant has raised an 
argument or asserted the applicability of a law or [Court] 
analysis, it is unlikely that the appellant could be 
prejudiced if the Board proceeds to decision on the matter 
raised."  O.G.C. Prec. 16-92, para. 16.  

The Board notes that the veteran and his representative have 
consistently pursued service connection for PTSD on the 
merits throughout this appeal, rather than limiting their 
arguments to the question of whether new and material 
evidence has been presented.  Accordingly, because the 
veteran and his representative have identified and argued 
appropriate legal authority with respect to the issue of 
service connection for PTSD, the Board finds the appellant 
will not be prejudiced by its rendering of a decision on that 
issue, and is not required to remand this case to the RO for 
additional consideration.

Service connection for PTSD requires competent medical 
evidence establishing a "clear" diagnosis of that 
condition, credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence, between the veteran's current symptoms 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  
A disability which is aggravated during active service 
(including PTSD) also shall be considered service-connected, 
and the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  See 38 U.S.C.A. §§ 1110, 1153; see 
also 38 C.F.R. §§ 3.303, 3.306, 3.322.  

The medical evidence of record leaves no doubt that the 
veteran currently suffers from severe PTSD (for which he 
currently receives nonservice-connected pension benefits).  
All recent examinations and opinions addressing the issue 
also agree that the veteran's PTSD relates at least in some 
part to childhood abuse prior to enlisting in the Air Force.  
The opinions differ, however, as to whether the veteran's 
PTSD was aggravated by what the veteran has variously 
described as physical abuse, sexual abuse, or sexual 
harassment.  The veteran has also asserted that he found his 
work in the OB-GYN clinic at Warner-Robbins AFB to be 
stressful and alleged racial harassment.  However, though 
noted in the history of some VA medical reports, these 
factors are not identified by any mental health care provider 
or examiner as stressors potentially related to aggravation 
of PTSD during service, and are therefore irrelevant to this 
inquiry.

Generally, in PTSD cases involving alleged non-combat 
stercorous, an appellant's testimony, by itself, nor after-
the- fact medical evidence cannot establish the occurrence of 
a non-combat stressor as a matter of law.  See Moreau v. 
Brown, 9 Vet. App. 389, 395-6 (1996).  Although there is no 
mention of sexual harassment or assault in the veteran's 
service administrative or medical records, or in any other 
record prior to a VA medical examination in June 1995, 
corroborating the existence of a stressor need not be limited 
to that which is available in service department records.  
See Doran v. Brown, 6 Vet.App. 283, 288-291 (1994); Moreau at 
395.  When evaluating reports of personal or sexual assaults 
alleged to have been precipitating stressors for PTSD, VA 
adjudicators must consider, e.g., portions of the 
Department's Manual M21-1 providing "guidance on the types 
of evidence that may serve as 'credible supporting 
evidence.'" See YR v. West, 11 Vet.App. 393, 399 (1998).  
These may include lay statements describing episodes of 
depression, panic attacks or anxiety but no identifiable 
reasons for the episodes, visits to medical clinics without a 
specific ailment, evidence of substance abuse; and increased 
disregard for military or civilian authority, requests for 
change of MOS or duty assignment, increased use or abuse of 
leave, changes in performance and performance evaluations, 
increased use of over-the-counter medications, and/or 
unexplained economic or social behavior changes and breakup 
of a primary relationship as possibly indicative of a 
personal assault, provided that such changes occurred at the 
time of the incident.  See Manual M21-1, Part XII, para 
11.38b(2) (Change 55).

In this case, there are no other witnesses who claim to have 
heard the veteran describe an in-service personal assault or 
sexual harassment at any near-contemporaneous time either 
before or after his release from active duty, and there is no 
putatively scientific evidence (such as hypnosis, in YR) 
sought to be offered as an objective validation of the 
veteran's later statements regarding the claimed assault.  
The Board must therefore focus on the credibility and 
reliability of the veteran's testimony itself, which is the 
only source of information regarding the nature of the 
alleged stressors, and on whether any of the behavior 
exhibited by the veteran in service may reasonably be 
accepted as corroboration of his claims.

The veteran's statements regarding the alleged stressor(s) 
are inconsistent.  The veteran did not report any harassment 
or assault during service, either of a sexual or non-sexual 
nature.  In his July 1971 psychological evaluations by a 
military psychiatrist, he attributed his absences to lack of 
sleep, stating he was "worried about many things," but did 
not specify further.  The veteran characterized his Air Force 
service as like "being in jail," and was willing to accept 
any character of discharge to be separated.  His stated 
objection to continued service, however, was an inability 
"to go where he wants, do what he wants, and . . . let his 
hair grow," rather than interpersonal conflict.  His January 
1997 statement that he had frequently requested transfers to 
another duty station are inconsistent with this report and 
not supported by service administrative records.  
Significantly, the veteran did not identify any in-service 
assault or harassment to the Air Force examiner in July 1971, 
even though he had no hesitation or compunction in reporting 
alleged sadistic behavior by his parents prior to service.  

Neither the veteran's initial statement to VA regarding PTSD 
stressors nor the history provided at his first VA 
psychiatric examination, in June 1995, report sexual 
harassment or assault, although the examination history again 
reports verbal and physical abuse, as well as sexual abuse, 
in childhood.  Records of treatment at VA from February 
through June 1995 are similarly silent as to any in-service 
stressors, although they also describe childhood abuse.  The 
veteran's subsequent statements regarding the alleged sexual 
assault or harassment are likewise inconsistent, varying on 
whether the veteran was subjected to harassment, sexual 
advances or a sexual assault, whether the individual(s) 
involved were fellow airmen, NCOs or officers, and the race 
of the alleged assailants/harassers.  

Applying the M21-1's standards to the veteran's unauthorized 
absences (lateness to work) and his desire to leave the Air 
Force, neither appears to have been caused by the trauma of 
sexual assault or harassment, since the behavior is described 
as having been continuous "since his assignment to this 
station," and not keyed to "the time of the incident," as 
contemplated by the Manual M21-1.  The veteran's aberrant 
behavior appears instead to be a continuation of his 
documented pre-service conflicts with civil authority, 
characterized by the examining Air Force psychiatrist as a 
"longstanding personality pattern of unsociability, 
seclusiveness and eccentricity."

With respect to the issue of aggravation, the veteran's July 
1971 Air Force examination suggests that his psychological 
symptoms probably were exacerbated during the veteran's time 
in service.  However, this exacerbation was not considered 
permanent, the examining psychiatrist indicating rather that 
"[h]is symptoms are intensified when placed in a situation 
where he must produce, or in a situation which means work and 
cooperating with a group."  Moreover, there is no in-service 
diagnosis of any psychiatric disability for VA purposes, the 
veteran's condition having been diagnosed as a character and 
behavior disorder.  

Several recent VA examinations indicate that the veteran's 
PTSD probably existed at the time of his service (relating it 
to his childhood abuse), and was likely exacerbated or 
aggravated by his military experience.  However, these 
opinions rely on the veteran's history of in-service sexual 
assault or harassment, which the Board has rejected for the 
reasons previously discussed.  

Where a medical care provider's diagnosis or opinion is 
based, either in part or entirely, upon an incorrect or 
unverified history provided by the veteran, the presumption 
of credibility does not arise and the Board is not bound to 
accept it.  An opinion based upon an inaccurate factual 
premise has no probative value.  Reonal v. Brown, 5 Vet.App. 
458, 460-461 (1993), citing Swann v. Brown, 5 Vet.App. 229, 
233 (1993) ("[D]iagnoses can be no better than the facts 
alleged by appellant."); Black v. Brown, 5 Vet.App. 177, 180 
(1993) (medical evidence is inadequate where medical opinions 
are general conclusions based on history furnished by 
appellant and on unsupported clinical evidence).  
Accordingly, no competent medical evidence supports a finding 
of in-service aggravation of the veteran's pre-existing PTSD.

Accordingly, the Board concludes that a preponderance of the 
credible supporting evidence demonstrates that the claimed 
in-service stressors did not occur, and finds that no 
permanent aggravation of the veteran's preexisting PTSD 
occurred during his active duty.  Accordingly, service 
connection for a psychiatric disorder claimed as PTSD must be 
denied.  38 C.F.R. § 3.304(f).  Since the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).



ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for PTSD is reopened; 
service connection for PTSD is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 
- 11 -


- 1 -


